Case: 18-40904      Document: 00515033882         Page: 1    Date Filed: 07/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-40904                             FILED
                                  Summary Calendar                       July 15, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SAMUEL PINEDA PINEDA, also known as Sealed3, also known as Chame,
also known as Sammy,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:10-CR-70-3


Before HIGGINBOTHAM, GRAVES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Samuel Pineda Pineda, federal prisoner # 17572-078, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion, in which he sought a
reduction of his sentence for conspiracy to possess with intent to distribute a
controlled substance.        The motion was based on Sentencing Guidelines
Amendment 782.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40904     Document: 00515033882      Page: 2    Date Filed: 07/15/2019


                                  No. 18-40904

      We review the district court’s decision whether to reduce a sentence
under § 3582(c)(2) for abuse of discretion. United States v. Henderson, 636 F.3d
713, 717 (5th Cir. 2011).      De novo review applies to the district court’s
interpretation of the Sentencing Guidelines, and we review the district court’s
factual findings for clear error. Id.
      Pineda Pineda argues that the district court erred in finding in the
§ 3582(c)(2) proceeding that he was responsible for more than 4.5 kilograms of
actual methamphetamine, a quantity that rendered him ineligible for a
sentence reduction under § 3582(c)(2) based on Amendment 782. The drug
quantity assessed when Pineda Pineda was sentenced, an undetermined
amount above 1.5 kilograms, was not specific enough to determine his
eligibility for § 3582(c)(2) relief. The district court did not abuse its discretion
here in making the supplemental drug-quantity finding, based on the record
at the time of Pineda Pineda’s sentencing, to determine his eligibility for a
sentence reduction. See United States v. Hernandez, 645 F.3d 709, 712-13 (5th
Cir. 2011). The supplemental finding is consistent with the district court’s
finding at sentencing and is not clearly erroneous based on the evidence.
      AFFIRMED.




                                         2